Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s response filed 10 May 2022 amends claims 9, 13, and 16-22; cancels claims 12-15; and adds new claims 23-30; thereby providing claims 9-11 and 16-30 pending examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 23, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2018/0041757).
For claims 9, 23, and 30, Liu discloses a computer-implemented method, a non-transitory computer readable medium, and a video decoding apparatus ([0166]) for process video content comprising: 
	determining a value of a flag signaled in a picture parameter set (PPS) associated with a video sequence ([0140] e.g. PPS level palette predictor present flag); and 
	in response to the value of the flag having a first value ([0155] if the PPS level palette predictor present flag is equal to 0), signaling chroma de-blocking parameters in a bitstream associated with the video sequence ([0155] However, for blocks coded in the Inter/Intra prediction modes, the filtered version (i.e., by deblocking (DF) and sample adaptive offset (SAO)) of reconstructed blocks are stored and used as reference data.),
	wherein when the value of the flag has a second value ([0140] if the PPS level palette predictor present flag is equal to 1 as indicated by Note (17-1).), 
	no chroma de-blocking parameter is signaled in the bitstream ([0155] In HEVC standard with palette coding mode, the unfiltered version of reconstructed blocks are stored and used as reference data for IntraBC coded blocks.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Liu (US 2018/0041757) in view of Zhu (US 2022/0007013).
For claim 10, while Liu does not, Zhu teaches wherein the chroma de-blocking parameters are signaled in a picture header ( [0093] e.g. pps_loop_filter_across_slices_enabled_flag.). It would be obvious to combine the chroma deblocking teachings of Zhu with the teachings of Liu for the same reasons discussed for claim 9.
For claim 11, while Liu does not, Zhu teaches wherein the chroma de-blocking parameters are signaled in a slice header ([0095] As described above, for deblocking, the index Q is determined based on slice_beta_offset_div 2 and slice_tc_offset_div 2. In ITU-T H.265, the values of slice_beta_offset_div 2 and slice_tc_offset_div 2 may be included in a slice segment header and have the following definitions:). It would be obvious to combine the chroma deblocking teachings of Zhu with the teachings of Liu for the same reasons discussed for claim 9.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Liu (US 2018/0041757) and Zhu (US 2022/0007013) in view of Li (US 20210266550).
For claim 16, while Liu does not, Li teaches further the flag indicates a PPS raw byte sequence payload (RBSP) syntax structure comprises chroma tool related syntax ([0007] Syntax elements included in PPS in VVC Draft 7 are described as follows:e.g. pps_slice_chroma_qp_offsets_present_flag). It would be obvious to combine the chroma array type teachings of Li with the teachings of Liu for the same reasons discussed for claim 13.
For claim 17, while Liu does not, Li teaches wherein the flag indicates whether a PPS raw byte sequence payload (RBSP) syntax structure comprises chroma tool related syntax ([0007] Syntax elements included in PPS in VVC Draft 7 are described as follows: pps_slice_chroma_qp_offsets_present_flag). It would be obvious to combine the chroma array type teachings of Li with the teachings of Liu for the same reasons discussed for claim 13.
For claim 18, while Liu does not, Li teaches wherein the flag is pps_chroma_tool_offsets_present_flag ([0111] Table 4 shows exemplary chroma QP offsets related syntax elements in a PPS. As shown in Table 4, pps_chroma_tool_offsets_present_flag equal to 1 can specify that chroma tool offsets related syntax elements are present in the PPS RBSP syntax structure. pps_chroma_tool_offsets_present_flag equal to 0 can specify that chroma tool offsets related syntax elements are not present in the PPS RBSP syntax structure. When ChromaArrayType is equal to 0, the value of pps_chroma_tool_offsets_present_flag can be equal to 0.). It would be obvious to combine the chroma array type teachings of Li with the teachings of Liu for the same reasons discussed for claim 13.
For claim 19, while Liu does not, Li teaches further comprising: in response to the pps_chroma_tool_offsets_present_flag being equal to 1, signaling one or more slice level chroma de-blocking parameters, wherein when the pps_chroma_tool_present_flag is equal to 0, no slice level chroma de-blocking parameter is signaled ([0111] Table 4 shows exemplary chroma QP offsets related syntax elements in a PPS. As shown in Table 4, pps_chroma_tool_offsets_present_flag equal to 1 can specify that chroma tool offsets related syntax elements are present in the PPS RBSP syntax structure. pps_chroma_tool_offsets_present_flag equal to 0 can specify that chroma tool offsets related syntax elements are not present in the PPS RBSP syntax structure. When ChromaArrayType is equal to 0, the value of pps_chroma_tool_offsets_present_flag can be equal to 0.). It would be obvious to combine the chroma array type teachings of Li with the teachings of Liu for the same reasons discussed for claim 13.
For claim 20, while Liu does not, Zhu teaches wherein the one or more slice level chroma de-blocking parameters include: slice_cb_beta_offset_div2, slice_cb_tc_offset_div2, slice_cr_beta_offset_div2, or slice_cr_tc_offset_div2 ([0083] slice_beta_offset_div 2 is an offset value that applies to the slice of video data that includes sample q.sub.0,0; and slice_tc_offset_div 2 is an offset value that applies to the slice of video data that includes sample).  It would be obvious to combine the chroma deblocking teachings of Zhu with the teachings of Liu for the same reasons discussed for claim 9.
	For claims 24-30, Liu, Zhu, and Li teach the claimed limitations as discussed for corresponding limitations in claims 9-11 and 16-23.

Allowable Subject Matter
Claims 21 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Liu teaches the amended limitations as discussed for claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485